Case 2:17-cr-00021-DBH Document 254 Filed 08/18/20 Page 1 of 2                PageID #: 2553



                         UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


    UNITED STATES OF AMERICA                    )
                                                )
    V.                                          )
                                                )     CRIMINAL NO. 2:17-CR-21-DBH
    WILLIE RICHARD MINOR,                       )
                                                )
                             DEFENDANT          )



                ORDER ON MOTION FOR SENTENCING VIA VIDEO


         The defendant has moved to conduct his sentencing by videoconference.

The government does not object.

         As I said in United States v. Fagan:

               Federal Criminal Rule 43 requires that a defendant be
               present in person to plead guilty to a felony and be
               sentenced. Fed. R. Crim. P. 43(a) (“the defendant must be
               present”); United States v. Bethea, 888 F.3d 864, 866-67 (7th
               Cir. 2018) (the in-person requirement is not waivable).
               During the COVID-19 pandemic, however, Congress has
               authorized federal judges to take a felony guilty plea and
               sentence by video or teleconference if the defendant consents
               after consulting counsel, and if “the district judge in a
               particular case finds for specific reasons that the plea or
               sentencing in that case cannot be further delayed without
               serious harm to the interests of justice.” [Coronavirus Aid,
               Relief, and Economic Security (CARES) Act, Pub. L. No. 116-
               136, § 15002(b)(2)(A), (b)(4), 134 Stat. 281, 528-29 (2020).]1
               To date, judges in this District have used that emergency
               authority to take felony guilty pleas and sentence defendants
               by telephone or videoconference when the parties have
               recommended “time served” sentences.




1Other CARES Act requirements are satisfied by Judicial Conference findings and the Chief
Judge’s Order in this District. At the hearing, I will inquire of the defendant whether he has
consulted with counsel and consents to waiving an in-person sentencing.
Case 2:17-cr-00021-DBH Document 254 Filed 08/18/20 Page 2 of 2       PageID #: 2554



United States v. Fagan, No. 2:19-cr-123-DBH, 2020 WL 2850225, at *1 (D. Me. June 2,

2020).

         In this case, all sentencing issues have been resolved by agreement, and

both parties seek a sentence of time served. For those specific reasons, I find

that sentencing cannot be further delayed in this case without serious harm to

the interests of justice. The motion is GRANTED.

         SO ORDERED.

         DATED THIS 18TH DAY OF AUGUST, 2020

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                  2
